Judgment of Monroe County Court and judgment of Rochester City Court reversed on the law and facts and a new trial granted in Rochester City Court, with costs to appellant to abide the event. Memorandum: The proof as shown in the record presented a question of fact as to contributory negligence. (Schabel v. Onseyga Realty Co., Inc., 233 App. Div. 208; McRickard v. Flint et al., 114 N. Y. 222.) The offered testimony as to the conversation held by the plaintiff with someone on the premises of the Park Avenue Garage should not have been excluded as such testimony bore on the question of contributory negligence. We are not passing on the alleged negligence of any of the defendants. All concur. (The judgment affirms a judgment of the Rochester City Court dismissing the complaint in an action for damages for personal injuries alleged to have been sustained by reason of the negligent condition of a basement stairway.' Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.